Title: To James Madison from Ebenezer Sage, 22 March 1813
From: Sage, Ebenezer
To: Madison, James


SirPhiladelphia Mch. 22d. 1813.
Waiting in this City for the recovery of a fractured arm, (occasioned by the upsetting of a Stage on my return from Washington). My freind Doct. E. L. Lawton informs me this morning, that he has received a Commission as Surgeon in the Navy. Some weeks since being solicited to accept such appointment, he had consented, upon condition, his situation be made known to the Government, and they should judge it no impediment. His case is that of a Prisoner on parole. Being accidentally in camp, at the time the attack was made upon Queenstown; he volunteered, obtained a musket, joined the ranks as a private, was taken prisoner, obtained a parole in the character of Surgeon volunteer; He now feels a delicacy & impropriety, in accepting, the profered honor of his government, without knowing that a representation of the above circumstance has been made known, as he requested, he has doubt of the propriety of entering the service without being exchanged. A representation of his case has been made to Commidore Dcatur, (for whose ship he was destined) and the propriety, under such circumstances made a condition of acceptance. In short he cannot feel justified, to himself & the government to act, untill he has further advice on the subject from the proper department, and will wait an answer. I have troubled you with the above, from duty to my freind, a worthy, good man, who is at all times scrupilously solicitous that his conduct be governed by principles of honor and integrity. With the highest respect & esteem I have the honor to be your most Obt. Servt.
E Sage
